United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                        ___________

                                        No. 09-3863
                                        ___________

In re: Mesaba Aviation, Inc.                 *
                                             *
               Debtor,                       *
                                             *
-------------------------------------        *
                                             *
Coleen L. Powers,                            *
                                             *
               Appellant,                    *
                                             * Appeal from the United States
       v.                                    * Bankruptcy Appellate Panel
                                             * for the Eighth Circuit.
Odyssey Capital Group, LLC,                  *
                                             * [UNPUBLISHED]
               Appellee.                     *
                                        ___________

                                  Submitted: July 23, 2010
                                     Filed: July 28, 2010
                                      ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Coleen L. Powers appeals the Bankruptcy Appellate Panel’s (BAP’s) orders
denying her leave to appeal in forma pauperis (IFP), denying appointed counsel and
oral argument, affirming bankruptcy court1 orders closing the bankruptcy case of
Mesaba Aviation, Inc. (Mesaba), and denying Powers’s motion to seal the affidavit
she attached to her request to proceed IFP. She also appeals the denial of her various
motions for reconsideration of the foregoing orders. For the following reasons, we
conclude that Powers cannot raise many of the challenges she seeks to raise; as to
those properly raised, we affirm. We also deny Powers’s motion to strike appellee’s
brief and appendix.

       In 2009 we affirmed the dismissal of Powers’s appeal, as untimely, from an
order disallowing her sole claim in Mesaba’s bankruptcy; we also affirmed the BAP’s
dismissal, for lack of standing, of her appeal from fee orders in the same bankruptcy.
See Powers v. Mesaba Aviation, Inc., 328 Fed. Appx. 344, 344-45 (8th Cir. 2009)
(unpublished per curiam). Accordingly, Powers cannot now challenge the order
disallowing her bankruptcy claim. See Gander Mountain Co. v. Cabela’s, Inc., 540
F.3d 827, 830 (8th Cir. 2008) (discussing law-of-the-case doctrine).

       Given that her sole bankruptcy claim was disallowed, Powers lacks standing to
challenge the orders closing the bankruptcy case and denying her challenges to that
order, and likewise, she lacks standing to challenge the BAP’s disposition of her
related appeals. See Steger v. Franco, Inc., 228 F.3d 889, 892 (8th Cir. 2000)
(discussing Article III standing and requirement of injury in fact). Further, we will
not review the orders denying her IFP status on appeal because the BAP later granted
her IFP status. See In re Sec. Life Ins. Co. of Am., 228 F.3d 865, 870 (8th Cir. 2000)
(mootness).

       We affirm the orders denying Powers’s attempts to seal her IFP affidavit. She
failed to establish that the information in the affidavit met the requirements for


      1
        The Honorable Gregory F. Kishel, United States Bankruptcy Judge for the
District of Minnesota.

                                         -2-
obtaining an order to seal under Federal Rule of Bankruptcy Procedure 9018; the
affidavit did not contain any of the information that Federal Rule of Bankruptcy
Procedure 9037 allows her to redact (nor did she seek to redact any information); and
we fail to see how failure to seal the information violated her right to privacy under
the Fourth Amendment or any of the other statutes she lists. Finally, Powers did not
suffer a due process violation merely because no hearing was held before the
bankruptcy court issued its order finally disposing of Powers’s numerous motions to
reconsider and “renewed” motions; and the BAP did not err in denying counsel or oral
argument.

     Accordingly, we deny Powers’s motion to strike appellee’s brief and appendix,
and we affirm the orders denying her motions to seal her IFP affidavit, and for oral
argument and appointed counsel.
                      ______________________________




                                         -3-